Title: Minutes of the Board of Visitors of the University of Virginia, 3 April 1820
From: 
To: 


                
                    Apr. 3. 1820.
                
                At a meeting of the Visitors of the University of Virginia at the said University on monday the 3d. of April 1820, present Thomas Jefferson, James Madison, James Breckenridge, John H. Cocke, and Joseph C. Cabell.
                Resolved, that the Visitors of the University accede to the loan of $40,000. authorized by a Resolution of the President and Directors of the Literary Fund of 23d. March 1820.
                Resolved, That the aforesaid sum of $40,000. shall be applied as follows viz.
                1st. to the payment of the debts of the University. 2d. to the completion of the buildings now on hand.
                Resolved, that the balance that may remain of the $40,000. after accomplishing the two objects last specified, together with the annuity of the year 1821. after deducting the interest that will be due on the loan from the Literary Fund, be applied towards the erection of three other pavilions & their accessory dormitories.
                Resolved, That the committee of superintendence be authorized to borrow of the Presiden⟨t⟩ and Directors of the Literary fund, or should that be impracticable, from any other quarter, the further sum of $20,000.
                
                Resolved, That the aforesaid sum of $20,000. together with any balance of the preceding sums as may remain on hand, and the annuity of the year 1822, after deducting the sum due for interest on monies borrowed, be applied towards the erection of buildings of accomodation on the Eastern Back Street.
                Resolved That the Committee of Superintendence be authorized & required to propose to the President & Directors of the Literary Fund a postponement for one year of the period of commencement of the installments of the principal borrowed of the said Fund.
                Resolved That in the event of the agreement of the President & Directors of the Literary Fund to the postponement of the installments of principal as last mentioned, any balance tha⟨t⟩ may remain on hand of the aforesaid sums of money, together with the annuity of the year 1823, after deducting the sums due for interest, be applied towards the erection of buildings of accomodation on the Western Back Street.
                Resolved, that Thomas Jefferson be appointed Rector of the University for the ensuing four years.
                Resolved That Thomas Jefferson, and John H. Cocke, be appointed a committee of superintendence.
                Resolved, That the Committee of superintendence be authorized to communicate to Doctor Thomas Cooper the delay & uncertainty now unavoidable in regard to the time of opening the University, and to make such change in the contracts with him as to them may seem advisable.
                
                    Th: Jefferson rector
                
            